 DARBYCADILLAC, INC.Darby Cadillac, Inc.andLodge 850, InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIODarby Cadillac,Inc.andArt J.Lancaster, An In-dividual,PetitionerandInternational Associationof Machinists and Aerospace Workers,Lodge 850,AFL-CIO. Cases 16-CA-2989 and 16-RD-409January 24, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn October 24, 1967, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledconsolidated proceedings, finding that Respondenthad engaged in and was engaging in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. The Trial Examiner also found that Respond-ent had not engaged in certain other unfair laborpractices, and recommended dismissal of these al-legations of the complaint. He further found that theunfair labor practices, which occurred during thecriticalpreelectionperiod, interferedwith thedecertification election held in Case 16-RD-409,and recommended that it be set aside. Thereafter,exceptions to the Trial Examiner's Decision and asupporting brief were filed by Respondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent,Darby Cadillac, Inc.,Oklahoma City,Oklahoma, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner'sRecommended Order.IT IS FURTHER ORDERED that the election held onMarch 15,1967, among Respondent's employeesat its OklahomaCity,Oklahoma, location,be, andit hereby is, set aside.315[Direction of Second Election' omitted frompublication. ]IAn election eligibility list, containing the names and addresses of allthe eligible voters,must be filed by the Employer with the RegionalDirector for Region 16 within 7 days after the date of issuance of theNotice of Second Election by the Regional Director The RegionalDirector shall make the list available to all parties to the election No ex-tension of time to file this list shall be grantedby theRegional Director ex-cept in extraordinary circumstances Failure to comply with this require-ment shall be grounds for setting aside the election whenever proper ob-jections are filed.Excelsior Underwear Inc ,156 NLRB 1236.TRIAL EXAMINER'S DECISION AND REPORTON OBJECTIONS TO ELECTIONSAMUEL M. SINGER, Trial Examiner: These are con-solidated cases heard before me in Oklahoma City,Oklahoma, on September 6, 1967.1 In Case 16-CA-2989theGeneral Counsel of the National LaborRelationsBoard, by the Regional Director for Region 16, issued acomplaint on June 27, based on charges filed by Lodge850 (the Union) on May 10. The complaint alleged thatRespondent violated Section 8(a)(1) and (3) of the Actthrough interference, restraint, and coercion, including in-terrogation and promises of benefits; and by unlawfullydischarging an employee for protected concerted andunionactivities.Case 16-RD-409 arises out of a decertification elec-tion conducted by the Regional Director among Respond-ent's employees on March 15, which the Union lost bya vote of 22 to 20 (with 2 ballots challenged). The Union'sobjections to the election, filedMarch, 20, were in-vestigated by the Regional Director, who on May 19 is-sued his Report on Objections recommending the over-ruling of three objections and a hearing on two others. Noexceptions having been filed to the Regional Director'sreport, the Board on June 5 adopted its recommenda-tions. In view of identity of issues raised in the represen-tation and unfair labor practice cases, the proceedingswere consolidated for hearing before a Trial Examiner.All parties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce relevant evidence.Briefs were filed by General Counsel and Respondent.Upon the entire record,2 and from my observation ofthe witnesses, I make the following:FINDINGS ANDCONCLUSIONS1.THE BUSINESS OF RESPONDENT; THE LABOR ORGANIZA-TION INVOLVEDRespondent, an Oklahoma corporation with its officeand place of business in OklahomaCity,Oklahoma, is en-gaged in selling and servicing automobiles. During thepast year, a representative period, Respondent receivedgoods valued in excess of $50,000, directly from pointsoutside Oklahoma. During the same year,Respondenthad a gross volume of business from sales and servicingDates are 1967 throughout unless otherwise stated.'Transcript corrected by my order,on notice,dated October 4 Byagreement of the parties at the hearing,Respondent's name was correctedto read as it now appears in the caption.169 NLRB No. 52 316DECISIONS OF NATIONALof automobilesin excessof $500,000. I find that at allmaterialtimesRespondent has been and is engaged incommerce withinthe meaningof the Act.At all materialtimes, the Union has been and is a labororganization within the meaning of Section 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Interference, Restraint, and CoercionThe Union was certified as the statutory bargainingrepresentative of Respondent's employees on February17, 1966. Although the parties thereafter met on variousoccasions to negotiate a contract, they were unable toreach agreement. In February 1967, employee Lancastercirculated a petition to decertify the Union. As previouslynoted, the Union lost the March 15 decertification elec-tion by a 22-to-20 vote, and the Union then filed electionobjections. General Counsel relies on two preelection in-cidents to establish the complaint allegations of inter-ference, restraint, and coercion.1.The March 8 incidentIn compliance with an amendment to the Wage andHour Law applicable to car dealers, Respondent inFebruary 1967 began to pay its employees on an hourly,biweekly, instead of semimonthly, basis. Since thischanged method of payment caused "confusion" amongthe employees, some went to the company office for ex-planation.Employee Byrd testified that after seekingclarification of the matter at the union hall, he was calledto the office by Office Manager Padgett who told him,"Slater [Byrd], if you [want] to know anything, anythingof that sort, come in and ask us. We are always ready tohelp you and always ready to answer your questions andhelp you with your problems." Byrd replied, "Well, thereason that this came about at the Hall [was that] a man[at the hall] asked me how much was I making per hourand I couldn't give him any definite answer ...." Byrdadmitted that after Padgett's explanation he knew"somewhat" more about his wage computation; that hehad gone to Padgett's office on prior occasions to consulton wage matters; and that this meeting was "about thebriefest" of all he had had. He testified that he could not"recall" Padgett asking him why he went to the Union.Padgett testified that he had spoken to Byrd about hispaycheck on several prior occasions; that he called Byrdin his office on March 8 in response to a message Byrdhad left with his secretary aboutseeing himregarding hispay; that at the outset of the March 8 meeting Byrd ex-plained that "he didn't mean to go to an outsider, but oneof the men at the Hall had told him he should have hispaycheck checked over again for the hourly rate"; andthat afteradvisingByrd that he was at liberty to heck thematter "anywhere he wanted," he (Padgett) agreed to "goover withhim againon it and help him to understand" hispay computation. Padgett deniedquestioningByrd abouthis unionmembership, sympathies, or activities.3Prior to April I,Respondent'semployees worked half days on al-ternate Saturdays.Soonafter the election (around April 1), however,Darby announced that the Company would discontinue all Saturday worksince his chiefcompetitor, a nearby Lincoln car agency, began closing on,that day. Darby also announced that Respondent's mechanics wouldreceivea raise-an increase in commissionsfrom 40 to 45 percent-in linewith similar increasesgiven by competitors.LABOR RELATIONS BOARDPadgett's testimony was forthright, straightforward,and carried the ring of truth. In any event, Padgett im-pressed me as a more reliable and credible witness thanByrd, and I credit his version of the incident.I find that the record does not support the allegation inthe complaint that Respondent (through Padgett) unlaw-fully interrogated an employee concerning his unionmembership, activities, and desires.2.The March 14 incidentOn March 14, the day before the decertification elec-tion, employees Allerman, Edwards, and Wilburn werestanding by the coffee urn discussing the Union. Aller-man testified that when he mentioned that he "wishedSaturday would come along," Body Shop Foreman Lunn,who happened to be nearby and overheard the remark,stated that if the employees "should vote `no' on theUnion ... you'll get your Saturday off." Edwardstestified that in response to Wilburn's question "if hevoted no in the Union what it meant," Lunn said "if wevote this union out, then everybody will get an increase inwages."Wilburn quoted Lunn as saying that if theyturned down the Union, "Mr. Darby [the owner] wouldgive us all a raise and every Saturday off."3Lunn denied the remarks attributed to him by the em-ployees. He testified that he did not normally drink coffeearound 6 p.m., closing time (the time fixed by one ofGeneral Counsel's witnesses), thereby attempting tonegate that he had any reason to be at the site of thediscussion (the coffee urn). He also testified that he hadno "authority" to grant or promise the type of benefitsmentioned by the employees.I credit the testimony of General Counsel'switnessesrather than that of Lunn. Allerman and Edwards im-pressed me as sincere and disinterested witnesses, as op-posed to Lunn, an interested witness whose conduct wasdirectly inissue.Edwards is no longer employed byRespondent, having quit its employ, and thereis no indi-cation whatsoever that his leaving was accompanied byillfeeling against the Company. Nor is there any reasonto believe that Allerman, still employed by Respondent,would jeopardize his employment by fabrication underoath concerning his employer.'Ifind that Foreman Lunn's March 14 statement tothree employees that if they voted out the Union in theforthcoming election they would be given every Saturdayoff and would receive wage increases, constituted unlaw-ful interference, restraint, and coercion. Lunn's statementcoerced the employees in their unfettered exercise oftheir rights to freely decide whether they wished con-tinued representation by the Union. It was especiallycoercive because made on the eve of the decertificationelection. The fact that Lunn's statement may have beenmade "contrary to the orders of the company managerand to the express policy of the Company" is of no mo-ment, since it does not appear that these alleged orderswere ever communicated to the employees.SolvayProcess Co. v. N.L.R.B.,117 F.2d 83, 85 (C.A. 5). Nor4 In making my credibility findings, I have not overlooked the fact thatin quoting Foreman Lunn, Allerman referred only to promised Saturdaybenefits and Edwards to only promised wage increases.Iregard thefailure of each employeetomentionboth benefits as due to lapse ofmemory, a conditionnot uncommon among honest witnesses.I also creditWilburn on this aspect of the casenotwithstandingfindingselsewhere onanother matter concerning him directly(intro,section B). DARBY CADILLAC, INC.317is there any evidence that Respondent had taken anysteps to repudiate the statements of the foreman.SoloCup Company,114 NLRB 121,123, enfd.237 F.2d 521(C.A. 8). Furthermore,the fact that Lunn directed thework of only one of the three employees(i.e.,Wilburn) isnot determinative,sinceLunn's supervisory status -known to all these employees-gave his statements thestamp of authority.I conclude that Respondent's election eve promises ofbenefits conditioned on repudiation of the Union werecalculated to, and had the effect of, unfairly interferingwith the employees'free choice of bargaining representa-tive, in violation of Section 8(a)(1) ofthe Act.B.The Discharge of WilburnWilburn was hired by the Company in 1962 as a new-car polisher and worked in that capacity until September1966 when he was assigned to clean used cars.5 His im-mediate supervisor on both jobs was Body Shop ForemanLunn. Wilburn's work was satisfactory and was "often"praised by management.Wilburn joined the Union "in early 1966" and was amember of its negotiating committee. When the Boardagent investigating the Union's objections to the March15 decertification election appeared in the plant area onApril 27, Wilburn solicited several employees to speak tohim. Respondent contends that it discharged Wilburn onMay 4 after learning that he had attempted to induce onesuch employee (McCulloch) to testify adversely but false-ly to the Board agent.McCulloch worked for Respondent for 9 or 10 monthsin the same (polish) department as Wilburn. Although aunionmember while employed elsewhere, he neverjoined the Union at Respondent's. He voted in the March15 election.As witness for Respondent, McCullochtestified that around 11:30 a.m. on April 27, Wilburn ap-proached him at his work station and talked to him untilaround noon lunchtime. According to McCulloch, Wil-burn asked him "to join in with him and help him to getsomething against the Company so they could take themto court." Amplifying, McCulloch testified that Wilburnexplained that he "had been informed someone had beenpaid to vote"; that Wilburn said he needed "help" to"take the Company to court"; that Wilburn asked him fora statement that he (McCulloch) "was paid to vote for theCompany"; that after McCulloch denied being "paid byanybody," Wilburn told him if he made they suggested ac-cusation against the Company he "would be given highwages and ... would be given a generous fee"; and thatwhen McCulloch persisted in his refusal to give therequested statement, Wilburn "tried to explain to [him]the purpose of this get-together," indicating that if theycould "get things working against the Company," theywould be getting higher wages and improved benefits.Wilburn was not recalled to rebut or explain thistestimony by McCulloch although he was present duringthe testimony and was available to controvert it. AsGeneral Counsel's witness he testified on direct examina-tion (prior toMcCulloch's testimony) only in generalterms to the effect that he had asked employees "if theywant to go" to the Board agent; that he himself did notknow "what [the Board agent] want[ed]"; and that hehad not "bribed" anyone to give the Board agent anystatement.AlthoughWilburn had named seven em-ployees (including McCulloch) whom he had asked to seethe Board agent and specifically recalled the substance ofhis conversation with two, he did not describe the circum-stances under which he spoke to McCulloch nor the sub-stance of the conversation with him. Particularly in viewof Wilburn's failure to rebut McCulloch's testimony, theglaring contrast between the latter's detailed factual ac-count and Wilburn's generalized testimony, and the ap-parent lack of personal interest of McCulloch in the out-come of the proceeding, I credit the testimony of McCul-loch rather than that of Wilburn. McCulloch impressedme as a simple, unsophisticated individual not likely tofabricate testimony.6Later that day (April 27), McCulloch reported the in-cident to Service Manager Mayfield, who in turn notifiedhis superior, General Manager Grier, who advised Com-pany Attorney Soule'. On May 3, McCulloch gave Soule'a detailed sworn statement about the April 27 incident.When Wilburn reported to work the next morning around8 a.m., he was directed to Grier's office.7Mayfield opened the May 4 interview in Grier's officeby saying, "Lee [Wilburn], you have been accused of at-tempting to bribe an employee of this Company." WhenWilburn denied it, Mayfield warned that "it is a ratherserious accusation."Wilburn "would not talk about it"and Mayfield said that "under the circumstances [he]had no alternative but to terminate" him. Wilburn wasthen paid off.8Based on the foregoing and the entire record, I find thatRespondent discharged Wilburn on May 4 in the good-faith belief (based on information obtained from em-ployee McCulloch) that Wilburn had attempted to inducean employee to falsify testimony to a Board agent in-vestigating objections to the decertification election; thatWilburn in fact had made such an attempt (as establishedby the credited testimony of McCulloch);9 and thatneither Wilburn's Union nor protected concerted activityAs new-car polisher Wilburn cleaned, placed new carpets in, andotherwise readied new cars for polishing As member of "the rough gang"cleaning used cars, Wilburn's duties included "rubbing out new paint,fresh paint" which Wilburn describes as "more difficult" and tedious thanservicing new cars. Contrary to General Counsel's suggestion, the recorddoes not support the inference that Wilburn's transfer during the 1966 bar-gaining negotiations was motivated by discriminatory reasons. The sub-stantiallyuncontradicted credible evidence (includingRespondent'srecords and testimony of Officials Padgett and Mayfield) shows thatalthough Wilburn was scheduled to return from his 2-week vacation onAugust 30, he did not return until September 6; that having received noword for Wilburn's delay in returning and being "pressed very sorely toget new cars polished," Mayfield assigned another employee to Wilburn'sjob; and that when Wilburn finally did report back to work he was trans-ferred to used-car work without any reduction in pay Wilburn's attemptedexplanation for his admitted "little" delay in returning from his vacationwas unpersuasive8There is no evidence that Wilburn had acted with the Union'sknowledge or approval, express or implied. Nor does Respondent claimthat his conduct is imputable to the Union.'The above findings are based on the composite and mutually cor-roborative testimony of Mayfield, Grier, and McCulloch.3Based on the mutually corroborative testimony of Mayfield and Grier.Ido not credit Wilburn's testimony to the extent inconsistent with thesefindings. Wilburn testified that he did not "argue" with the company offi-cials when accused of "bribing," explaining, "Well, I thought maybe theymight be mad at me with the union activity or something, and it seemedlike a shock to me, and I know I hadn't even given it a thought."9 In view of this finding it matters not that Wilburn's activity (solicitingemployees to speak to the Board agent concerning Respondent's electionconduct) constituted a protected concerted activity. SeeN.L.R B v.Burnup & Sims, Inc.,379 U S 21.23. 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas a motivating factor in Respondent's decision to ter-minate him.III.CONDUCT AFFECTING THE RESULTS OF THE MARCH15 ELECTIONAs noted at the outset, Case 16-RD-409 was con-solidated with the complaint case for disposition of identi-cal issues(acts of interference,restraint,and coercion) in-volved in both proceedings. In view of my finding thatRespondent (through Foreman Lunn) violated Section8(a)(1) of the Act by coercively promising employees thatthey would be off work on all Saturdays and wouldreceive wage increases if they voted out the Union in thepending decertification election, I likewise find that suchconduct also interfered with the exercise of a free and un-trammeled choice in the March 15 election. Contrary toRespondent's contention, Lunn's remarks were not soisolated as to afford insufficient ground for setting asidethe election. To begin with, the remarks were directed to3 of the 44-unit employees and were made on the eve ofthe electionwhich the Union lost by only two votes.Furthermore,it is reasonable to assume that a statementof this type would be spread around by the employees towhom made. SeeFrankel Associates, Inc.,146 NLRB1556, 1557;Joslyn Stainless Steels,167 NLRB 353, fn.23. Cf.J. C. Penney v. N.L.R.B.,[384 F.2d 479, 486] 66LRRM 2069, 2074 (C.A. 10).10Ifindaccordingly and therefore recommend thesustainingof Objections 1 and 2 (involving the promisedbenefitsabove described) on which a hearing wasdirected, and it is further recommended that the electionbe set aside.'1CONCLUSIONS OF LAW1.By promising benefits to employeesif they votedout the Unionin the pendingdecertification election,Respondent has interfered with, restrained, and coercedits employees in the exercise of rights guaranteed in Sec-tion 7,in violationof Section 8(a)(1), of the Act.2.The aforesaid violation is an unfair labor practiceaffecting commerce within the meaning of Section 2(6)and (7) of the Act.3.It has not been established that Respondent has vio-lated Section 8(a)(1) and (3) of the Act (a) by coercivelyinterrogating employees concerning union sympathiesand activities or (b) by discriminatorily discharging em-ployee Wilburn because of protected concerted or unionactivity.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend the customary cease-and-desist order in cases of this nature, designed to effec-tuate the policies of the Act.I am also recommending that Union Objections 1 and2 to the election of March 15, 1967, in Case 16-RD-409be sustained, that said election be set aside, and that saidcase be remanded to the Regional Director for Region 16to conduct a new election at such time as he deems cir-cumstances permit free choice of bargaining representa-tives.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this con-solidated proceeding, and pursuant to Section 10(c) of theAct, I hereby make the following:RECOMMENDED ORDERDarby Cadillac, Inc., Oklahoma City, Oklahoma, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from promising employeesbenefits in order to dissuade them from continuedrepresentation by their chosen bargaining representativeor to induce or encourage them to refrain from union ad-herence or activity.2.Post at its store in Oklahoma City, Oklahoma, co-pies of the attached notice marked "Appendix." 12 Copiesof said notice, on forms provided by the RegionalDirector for Region 16, after being duly signed byRespondent's authorized representative, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material.3.Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps have beentaken to comply therewith.131FURTHER RECOMMEND that the complaint in Case16-CA-2989 be and thesame ishereby dismissed as toall violations alleged but not herein found; and that theelection held on March 15, 1967, in Case 16-RD-409 beset aside and that said case be remanded to the RegionalDirector for Region 16 to conduct a new election at suchtime as he deems that circumstances permit free choice ofa bargaining representative.1410Respondent in its brief so concedes,stating (p. 10), "If the conversa-tion had in fact occurred,it is reasonable to expect that news of aproposed wage increase, coupled with the news of no more Saturdaywork, would at once be circulated by the men who claimed to have heardthe promise."Respondent's basic position-thatLunndid not make thestatement attributed to him-raises a question of credibility here resolvedadversely toRespondent.11The allegation in the complaint that Respondent (through its officialPadgett)unlawfully questioned an employee on March 8, herein found un-supported by the record, was not advanced objection to the election.11 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."13 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."14 In the event Respondent refuses or fails to comply with the terms ofthe order in Case 16-CA-2989, I recommend that the Regional Directorbe authorized to conduct the new election herein recommended, uponwritten request of the Union.Ideal Baking Company of Tennessee, Inc.,143 NLRB 546, 554, fn. 9. DARBYCADILLAC, INC.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that-,WE WILL NOT promise you benefits in order to dis-suade you from voting for a union in any electionconducted by the National Labor Relations Board;nor shall we promise you benefits in order to induceyou to refrain from union adherence or activity.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce you in the exercise ofany of your rights under the Act.DatedByDARBY CADILLAC, INC.(Employer)319(Representative)(Title)Thisnoticemust remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office, 8A24 FederalOffice Building, 819 Taylor Street, Fort Worth, Texas76102,Telephone3 34-292 1.